Citation Nr: 0503633	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  97-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for alcoholism to include 
as secondary to service-connected muscular strain of the low 
back.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
September 1966.  He has been rated as incompetent for 
purposes of receiving VA benefits since January 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied entitlement 
to service connection for a back disorder, and determined 
that the claim of entitlement to service connection for 
depression and alcoholism was not well grounded.  

In March 1999 the Board remanded the issues of entitlement to 
service connection for depression, a back disorder and 
alcoholism claims as secondary to a back disorder to the RO 
for further development and adjudicative action.  

In August 2002 the Board denied entitlement to service 
connection for a psychiatric disorder.  

In February 2003 the Board granted entitlement to service 
connection for a back disorder, and deferred the claim of 
entitlement to service connection for alcoholism as secondary 
to the service-connected back disability.

In implementing the Board's decision in April 2003, the RO 
assigned a 20 percent rating for muscular strain of the low 
back, effective in September 1995.  

In August 2003 the Board remanded the claim of entitlement to 
service connection for alcoholism as secondary to the 
service-connected low back disability for further development 
and adjudicative action.




In November 2004 the RO denied entitlement to service 
connection for alcoholism as secondary to the service-
connected low back disability, and has returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for muscular strain of 
the low back, evaluated as 20 percent disabling.  

2.  Direct service connection for substance abuse, including 
alcoholism, for the purpose of VA compensation, is precluded 
by law.  

3.  The competent and objective medical evidence of record 
establishes that alcoholism is not causally linked to the 
service-connected muscular strain of the low back on any 
basis.  


CONCLUSIONS OF LAW

1.  The claim for an award of direct service connection for 
alcoholism is denied as a matter of law.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303 
(2004); Sabonis v. Brown, 4 Vet. App. 384 (1993).

2.  Alcoholism is not proximately due to, the result of, or 
aggravated by service-connected muscular strain of the low 
back.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.159, 3.301, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

Secondary Service Connection

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that although the appellant's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board at the present time and is therefore not 
yet final.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 1996 and February 2002 rating 
decisions, the January 1997 Statement of the Case, and the 
May 1997, May 2002 and October 2004 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the claim.  The 
May 2002 Supplemental Statement of the Case sets forth the 
text of the VCAA regulations.  

In addition, in May 2001 and January 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The January 
2004 letter addressed the question of secondary service 
connection.  


The letters advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the VCAA notice letters did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  



The Board finds that the deficiency in the timing of the VCAA 
notice letters was harmless error.  The requisite 
notifications were ultimately provided before the transfer 
and certification of the case to the Board.  After such 
notice, the veteran was given ample time in which to respond.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that were 
provided to him did not contain the "fourth element," the 
Board finds that the information provided to him in numerous 
documents during the extended period covered by this claim 
are otherwise sufficient to make it known to him that he was 
obligated to submit all relevant evidence to VA.  



The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained, and the 
veteran has undergone multiple VA examinations in connection 
with his claim.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Direct Service Connection

As to the issue of entitlement to service connection for 
alcoholism as secondary to the service-connected muscular 
strain of the low back, the Board would note that the CAVC 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to service 
connection for alcoholism as secondary to the service-
connected muscular strain of the low back is legal in nature 
as there is no dispute as to the essential facts required to 
resolve it.  The outcome of the appeal as to this issue is 
governed by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  


Factual Background

The veteran's service medical records contain no reference to 
complaints or findings of chronic alcoholism during service.  

VA medical records contain extensive documentation of chronic 
alcoholism dating from the mid 1970s.  In June and July 1985 
the veteran was admitted to a VA hospital under pressure from 
his family and a court following a charge for driving while 
his license was suspended.  He had had two convictions for 
driving under the influence.  The diagnosis was continuous 
alcohol dependence.  

During a later admission in June and July 1988 it was 
reported that he had come to a VA Domiciliary for an 
alcoholic abuse program because alcohol had been a 
significant factor in the deterioration of his life 
functioning.  He had had five felony arrests for driving 
without a license.  Diagnoses included alcohol dependence and 
passive-aggressive personality disorder with narcissistic 
features.  

At a VA psychiatric examination in January 1997, the veteran 
stated that when studying at a Jesuit college before entering 
service he had begun to drink heavily and moved to New York, 
where he worked as a bartender.  On examination of the 
veteran for post-traumatic stress disorder (PTSD), the 
examiner pertinently diagnosed the veteran with continuous 
alcohol dependence, generalized anxiety disorder, and 
personality disorder, not otherwise specified, with 
antisocial, narcissistic, histrionic and borderline features.  

The veteran had a VA psychiatric examination in December 
2000.  He was not considered to be a reliable historian.  The 
examiner reviewed the claims file pertaining to treatment for 
alcoholism, psychiatric and back disorders.  He expressed the 
conclusion that the veteran probably had a genetic 
predisposition to alcoholism and had begun his problem 
drinking before he entered service.  

The veteran had a VA psychiatric examination in July 2003 
pursuant to the Board's development.  Accordingly to his 
daughter, who was also his guardian, the veteran had 
sustained a severe head injury in 1998 as a result of falling 
out of a tree while intoxicated.  He required constant foster 
care since that time.  




The examiner stated that since the veteran no longer had 
access to alcohol, the question of whether he had primary or 
secondary alcoholism was moot.  The examiner also believed it 
was impossible to determine whether his past alcoholism was 
related to a back disorder.  

A further VA examination was performed in February 2004.  The 
diagnoses included alcoholism, which was in full remission 
since the veteran did not have access to alcohol.  As to 
whether the veteran had secondary alcoholism related to a 
back disability, the examiner stated that it was more likely 
than not that the alcoholism was related to the Axis II 
diagnosis of personality disorder.  He stated in summary that 
it was more likely than not that the veteran's alcohol 
dependence was not related to his service-connected back 
disability.  


Criteria

Direct and Secondary Service Connection

Service connection may be established for disability shown to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) 
(West 2002).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the CAVC held that the term 
"disability" for service connection purposes "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, at 448.  

Thus, when post-service aggravation of a non service-
connected disorder is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing before the aggravation.  


Service Connection for Alcohol-related Disability

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2004).  

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2) (2004).  

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user.  38 C.F.R. § 3.301(d) (2004); 
see also VAOPGCPREC 7-99.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2004).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the CAFC indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen at 1381.  

The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.  


Analysis

Direct Service Connection

The above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that disability resulting from drug or 
alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
present claim must be denied as there is no entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).  

Secondary Service Connection

The veteran has potential eligibility to establish service 
connection for alcoholism on a secondary basis, provided that 
the evidence demonstrates that the onset of chronic 
alcoholism was proximately due to, the result of, or 
aggravated by disability associated with the veteran's one 
service-connected muscular strain of the low back.  

The record shows that chronic alcohol abuse has been present 
for many years and has resulted in severe legal and family 
problems for him and required extensive treatment.  The 
record also shows that the veteran has had variously 
diagnosed back symptomatology dating back to before his 
period of active duty.  

Neither the veteran nor anyone acting on his behalf have 
articulated a theory, based on the facts as shown by the 
evidence, to explain how the service-connected low back 
disability may have resulted in alcohol abuse.  


However, that question is medical in nature.  It is well 
established under the law that where a medical question is 
raised, medical evidence is required to resolve it.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The CAVC has stated that in evaluating the probative value of 
medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 
Id.  

The only medical evidence of record that directly addresses 
the question of a medical relationship between the back 
disability and alcoholism consists of VA medical opinions 
recorded by psychiatric examiners in December 2000 and 
February 2004.  These were to the effect that the veteran's 
longstanding alcoholism, as it had existed for many years 
before medical circumstances unrelated to his back, and which 
he ended in 1998, was more likely than not related to a 
personality disorder rather than to the back.  

These medical opinions have great probative value.  They were 
provided by medical professionals and were based on careful 
and comprehensive reviews of the entire file, the pertinent 
portions of which were summarized in the reports.  

By contrast, there is no competent or probative contrary 
medical evidence that would tend to suggest an affirmative 
link between the alcohol and back disability.  The 
psychiatric opinions addressing the point are adverse to the 
claim, and none of the relevant examination treatment records 
pertaining to the back suggest a relationship between the two 
disabilities.  Nowhere in the clinical record, for example, 
is there a statement asserting or even intimating that the 
veteran's service-connected low back disability resulted in 
pain that he tried to medicate by drinking alcohol.  

To the contrary, the only disorder affirmatively shown by 
competent evidence to be causally related to alcoholism is a 
nonservice-connected personality disorder.  Nor is there 
evidence that affirmatively demonstrates that disability 
associated with the back disability aggravates the veteran's 
alcohol abuse.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
alcoholism is proximately due, the result of, or aggravated 
by the service-connected low back disability.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Entitlement to service connection for alcoholism to include 
as secondary to service-connected muscular strain of the low 
back is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


